                                                                                                                               Rev. November 10, 2015
                         Case 1:18-cr-03988-JCH Document 25 Filed 05/28/19 Page 1 of 1
                                 UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                     SENTENCING MINUTE SHEET
CR No:           18-3988 JCH                  USA vs.       Nelson
Date:         5/28/19                         Name of Deft:         Jennifer Nelson
                                                     Before the Honorable Judith C. Herrera
Time In/Out:                 12:03 – 12:24                          Total Time in Court (for JS10):           21 min
Clerk:                       E. Romero                              Court Reporter:                           Paul Baca
AUSA:                        Joseph Spindle                         Defendant’s Counsel:                      David Jordan
Sentencing in:               Albuquerque                            Interpreter:                              n/a
Probation Officer:           Beatrice Manzanares                    Interpreter Sworn?                        ☐ Yes                 ☐ No
Convicted on:                ☒   Plea          ☐ Verdict            As to:       ☐ Information                          ☒      Indictment
                                                      Not
If Plea:                     ☒   Accepted      ☐ Accepted           Adjudged/Found Guilty on Counts:
                                                      Not
If Plea Agreement:           ☒   Accepted      ☐ Accepted  ☐ No Plea Agreement                        Comments:

Date of Plea/Verdict:        2/8/2019          PSR: ☒ Not Disputed ☐ Disputed                        ☒     Courts adopts PSR Findings
                                                                     Exceptions to
Evidentiary Hrg:         ☒ Not Needed         ☐ Needed         ☐     PSR:

      SENTENCE IMPOSED                               Imprisonment (BOP):           30 months
Supervised Release: 2 years                                                             Probation:
REC          ☐     500-Hour Drug Program            ☒ Mandatory/Standard Conditions               Other:

                                               SPECIAL CONDITIONS OF SUPERVISION
☒       Participate in/successfully complete subst abuse program/testing  ☐ Reside halfway house            months      days
☐       Participate in/successfully complete mental health program        ☐ Register as sex offender
☒       Refrain from use/possession of alcohol/intoxicants                ☐ Participate in sex offender treatment program
☒       Submit to search of person/property                               ☐ Possess no sexual material
☒       No contact with victim(s), victim’s family and/or co-defendant(s) ☐ No computer with access to online services
☐       No entering or loitering near victim’s residence                  ☐ No contact with children under 18 years
☐       Provide financial information                                     ☐ No volunteering where children supervised
☒       Grant limited waiver of confidentiality                           ☐ Restricted from occupation with access to children
☐       Refrain from use and possession of synthetic cannabinoids, etc.   ☐ No loitering within 100 feet of school yards
        No possession of a firearm, ammunition, destructive device or any            Participate in an educational or vocational program approved by
☒       other dangerous weapon                                               ☐       the Probation Officer
☐       Home Confinement for ___ months / ____ days                          ☒       Community service for 40 hours
☐       OTHER:
Fine:        $     -0-                                                       Restitution: $                    -0-
SPA:         $    100.00                                                     Payment Schedule:         ☒ Due Immediately             ☐ Waived
 OTHER:
☐          Advised of Right to Appeal         ☒      Waived Appeal Rights per Plea Agreement

☐          Held in Custody                    ☒      Voluntary Surrender within 60 days or as otherwise notified by USMS

☐          Recommended place(s) of incarceration:

☐          Dismissed Counts:
                                  Defense counsel addresses Court; Defendant addresses Court; Trisha Pete addresses Court;
OTHER COMMENTS:
                                  Government agrees with probation’s calculations.
